Case 1:20-cv-00047-SPW-TJC Document 5 Filed 04/20/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
GREGORY LYNN WALLACE,
CV 20-47-BLG-SPW
Plaintiff,
vs. ORDER ADOPTING
MAGISTRATE’S FINDINGS
SILVER BOW COUNTY AND RECOMMENDATIONS

ATTORNEY SHEA, JIM JESS, BEN
BOULEY, WALT HENNESSY, and
JOSH ZENT,

Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
April 15, 2020. (Doc. 4.) The Magistrate recommended the Court deny Gregory
Wallace’s application to proceed in forma pauperis. (Id. at 3.)

After reviewing the Findings and Recommendations, this Court does not find
that the Magistrate committed clear error. Mr. Wallace has exceeded the three
“strikes” allowed by the Prison Litigation Reform Act for a prisoner attempting to
proceed in forma pauperis in a federal civil lawsuit. 28 U.S.C. § 1915(g). He
therefore cannot proceed in forma pauperis in the instant case unless he can show
he is in “imminent danger of serious physical injury.” Jd. He presents no factual

allegations to plausibly suggest he is in such danger.
Case 1:20-cv-00047-SPW-TJC Document5 Filed 04/20/20 Page 2 of 2

Mr. Wallace is not entitled to a fourteen-day period to object to the
Magistrate’s recommendation. Minetti v. Port of Seattle, 152 F.3d 1113, 1114 (9th
Cir. 1998).

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 4) are ADOPTED IN FULL.

IT IS FURTHER ORDERED Mr. Wallace’s Motion to Proceed in Forma
Pauperis (Doc. 1) is DENIED.

The Clerk of Court is directed to enter judgment and close this matter if Mr.

Wallace fails to pay the $400.00 filing fee within 21 days of this Order.

ge
DATED this LM day of April, 2020.

f

leh zien (é % : bo (Wot
SUSAN P. WATTERS
United States District Judge
